 Case 3:19-cv-01179-NJR Document 40 Filed 09/15/20 Page 1 of 4 Page ID #160




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD WALKER, JR.,

                      Plaintiff,

 v.                                          Case No. 19-cv-1179-NJR

 JOHN BALDWIN, et al.,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on Plaintiff Edward Walker, Jr.’s motion to

reconsider (Doc. 38) and motion for extension of time to identify John Doe Defendants

(Doc. 37). Defendants have filed a response in opposition (Doc. 39).

      On June 16, 2020, the Court entered an initial scheduling order (Doc. 31). As part

of that Order, Walker was directed to provide Defendants with information to help

identify the John Doe Defendants by July 15, 2020. Defendants then had until July 30,

2020, to produce to Walker the identity of those unknown Defendants. Walker had until

August 14, 2020 to file a motion to substitute specific defendants for the John Does

(Doc. 31, pp. 2-3). He was warned that a failure to comply with the scheduling order

would result in the dismissal of the John Does (Doc. 31, p. 3). Walker failed to comply

with the deadlines set forth in the scheduling order and on August 21, 2020, the John

Does were dismissed without prejudice (Doc. 35). Walker subsequently filed the pending

motion to reconsider and motion for extension of time.


                                      Page 1 of 4
 Case 3:19-cv-01179-NJR Document 40 Filed 09/15/20 Page 2 of 4 Page ID #161




       Although Walker’s motion fails to set forth the procedural basis for his motion to

reconsider, the Seventh Circuit has held that a motion challenging the merits of a district

court order will automatically be considered as having been filed pursuant to Rule 59(e)

or Rule 60(b) of the Federal Rules of Civil Procedures. See, e.g., Mares v. Busby, 34 F.3d

533, 535 (7th Cir. 1994). “[W]hether a motion filed within [28] days of the entry of

judgment should be analyzed under Rule 59(e) or Rule 60(b) depends on the substance

of the motion, not on the timing or label affixed to it.” Obriecht v. Raemisch, 517 F.3d 489,

493 (7th Cir. 2008) (emphasis in the original) (citing Borrero v. City of Chicago, 456 F.3d 698,

701-02 (7th Cir. 2006) (clarifying that “the former approach-that, no matter what their

substance, all post-judgment motions filed within [28] days of judgment would be

considered as Rule 59(e) motions – no longer applies”)). Nevertheless, a motion to

reconsider filed more than 28 days after entry of the challenged order “automatically

becomes a Rule 60(b) motion.” Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994)

(citing United States v. Deutsch, 981 F.2d 299, 301 (7th Cir. 1992)); see also Talano v. N.W.

Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001).

       The Court finds that Walker’s motion falls under Rule 59(e) given the timing of

the motion (within 28 days of the relevant Order) and the nature of his arguments. A

motion to alter or amend judgment filed pursuant to Rule 59(e) may only be granted if a

movant shows there was a mistake of law or fact, or presents newly discovered evidence

that could not have been discovered previously. Matter of Prince, 85 F.3d 314, 324 (7th Cir.

1996), reh’g and suggestion for reh’g en blanc denied, cert. denied 519 U.S. 1040; Deutsch v.

Burlington N. R. Co., 983 F.2d 741 (7th Cir. 1993). “‘[M]anifest error’ is not demonstrated

                                         Page 2 of 4
 Case 3:19-cv-01179-NJR Document 40 Filed 09/15/20 Page 3 of 4 Page ID #162




by the disappointment of the losing party. It is the wholesale disregard, misapplication,

or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co., 224 F.3d

601, 606 (7th Cir. 2000) (internal citations omitted). A movant may not use a Rule 59(e)

motion to present evidence that could have been submitted before entry of the judgment.

Obriecht, 517 F.3d at 494 (citing Sigsworth v. City of Aurora, Ill., 487 F.3d 506, 512 (7th Cir.

2007)).

          Walker argues that he should have been given more time to identify the John Does

and that the Court failed to take into consideration his motion for extension of time

submitted in June 2020 (Doc. 38). Along with his motion to reconsider, he also filed a

motion for extension of time (Doc. 37). Although the motion is dated June 10, 2010

(Doc. 37, p. 2), the motion was not filed in June and the attached certificate of service

indicates that it was submitted at the same time as his motion to reconsider (Id. at p. 4).

Defendants also note in their response that they did not receive the motion in June as

Walker alleges (Doc. 39, p. 2). Further, the Court notes that the motion for extension of

time states that he cannot comply with the deadline set by the Court to identify the John

Does (Id. at p. 1) but at the time the motion was dated, June 10, 2020, no deadline had

been set by the Court for identifying the unknown defendants. The Court did not enter

its initial scheduling order setting forth the process and deadlines for identifying the John

Does until June 16, 2020. Thus, it appears to the Court that Walker tried to backdate his

motion for extension of time to suggest that it was timely submitted. But he did not

submit the motion in June nor is there any indication on the docket that he timely sought

to extend the deadlines after the scheduling order was entered. Further, as Defendants

                                         Page 3 of 4
 Case 3:19-cv-01179-NJR Document 40 Filed 09/15/20 Page 4 of 4 Page ID #163




point out in their response, Walker failed to comply with scheduling order’s directive to

provide the Defendants with identifying information. Although Walker submitted his

initial disclosures to Defendants on August 10, 2020, he never provided them with any

information to help identify the John Does (Doc. 39, p. 2). Because Walker failed to

comply with the initial scheduling order and failed to timely seek an extension of time,

the Court was correct in dismissing the John Does. Accordingly, his motion to reconsider

(Doc. 38) is DENIED. His motion for extension of time (Doc. 37) is DENIED as moot.

      To the extent that Walker seeks to amend his complaint and add any additional

individuals, the deadline for filing a motion to amend is currently September 14, 2020,

but the Court GRANTS Walker additional time, up to and including October 5, 2020, to

file a motion to amend.


      IT IS SO ORDERED.

      DATED: September 15, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 4 of 4
